 
 
I 
111th CONGRESS
1st Session
H. R. 2286 
IN THE HOUSE OF REPRESENTATIVES 
 
May 6, 2009 
Mr. Rohrabacher introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title II of the Social Security Act and the Internal Revenue Code of 1986 to provide that an employee whose employment for an employer is not otherwise covered for social security benefit purposes may irrevocably elect to have his or her employment with such employer treated as so covered and subject to social security taxes. 
 
 
1.Short titleThis Act may be cited as the Social Security Exemption Relief Act of 2009.  
2.Election of coverage for certain noncovered employees 
(a)In generalSection 210 of the Social Security Act (42 U.S.C. 410)) is amended by adding at the end the following new subsection: 
 
(s)Inclusion of service under elections made by certain noncovered employeesNotwithstanding any other provision of this section, the term employment shall include any service with respect to which an election under section 3121(k)(2) of the Internal Revenue Code of 1986 applies.. 
(b)ElectionSection 3121 of the Internal Revenue Code of 1986 (definitions applicable to tax under Federal Insurance Contributions Act) is amended by inserting after subsection (j) the following new subsection: 
 
(k)Optional inclusion of coverage of service of certain noncovered employees 
(1)Inclusion of service as employmentNotwithstanding any other provision of this section, the term employment shall for purposes of this chapter include any service with respect to which an election under paragraph (2) applies. 
(2)Election of inclusion 
(A)In generalAny individual whose service for any employer is excluded from employment under subsection (b) may, at his option, elect— 
(i)to have any such service performed by him, during pay periods commencing after 30 days after the date of such election, included as employment, 
(ii)to be subject to the taxes imposed by section 3101 for such taxable year with respect to such service, and 
(iii)to have the employer subject to the tax under section 3111 for such taxable year with respect to such service. 
(B)Applicability of electionAn election made by an individual under this paragraph—
(i)shall apply with respect to all service performed by such individual for the employer described in subparagraph (A) during pay periods described in subparagraph (A)(i) to the extent that such service would not constitute employment for purposes of this chapter but for this subsection, and 
(ii)shall be irrevocable.
(C)Requirement of minimum annual remunerationAn election made by an individual under this paragraph shall take effect only if such individual has received remuneration in the amount of at least $400 for service of the type to which the election applies which was performed by such individual for the employer described in subparagraph (A) during the taxable year in which the election is made. 
(D)Manner of election
(i)In generalAn election by an individual under this paragraph may be made only in such form and manner as shall be prescribed by the Secretary, in consultation with the Commissioner of Social Security, including timely written notice of the election provided by the employee to the employer.
(ii)Declaration of minimum annual remuneration An election shall not be treated as made in accordance with clause (i) unless the election includes a written declaration by the employee, in such form as shall be prescribed by the Secretary, that the requirements of subparagraph (C) have been met in connection with the election.  
(3)RegulationsThe Secretary, in consultation with the Commissioner of Social Security, shall prescribe such regulations as may be necessary or appropriate to carry out this subsection. Such regulations shall— 
(A)establish procedures to deal with any administrative or other problems which may result from elections made under this subsection; 
(B)provide for the interchange of information between the Secretary and the Commissioner; and 
(C)include such other provisions, conditions, and requirements as may be necessary or appropriate for the administration of this subsection and the related provisions of title II of the Social Security Act.. 
3.Effective dateThe amendments made by this Act shall apply only with respect to service performed in taxable years beginning after 90 days after the date of the enactment of this Act. 
 
